﻿The illustrious election of the President of the
General Assembly of the United Nations at its fifty-
second session is not only a well-deserved tribute to his
country, Ukraine, in recognition of its important role on
the international scene, but an acknowledgement of his
own human and professional qualities and, above all, his
rich experience in international relations and in the United
Nations system. Furthermore, as his former colleague
when I was Permanent Representative of my own country
here for many years, I am personally delighted at this
well-deserved demonstration of the confidence the
international community has in him. It is therefore a
pleasure for me, on behalf of the delegation of Côte
d’Ivoire, to address to him and to the other members of
the Bureau our sincere congratulations and to assure him
of our full support in the accomplishment of his mission.
21


I also extend my heartfelt thanks to his predecessor,
Ambassador Razali Ismail, for his remarkable efforts to
give decisive impetus to the process of the reform of our
Organization.
Finally, I should like to extend my warmest
congratulations to Mr. Kofi Annan, a worthy son of Africa,
on his illustrious election as Secretary-General of the
United Nations, and I pay heartfelt tribute to him for the
great competence that he has unfailingly demonstrated at
the head of the United Nations. In less than a year he has
been able to instil our Organization with a new dynamism
through actions that bear witness to his firm will to
strengthen the effectiveness and credibility of the United
Nations and to improve its operations in facing the many
complex demands of the world at the dawn of a new
millennium. We assure him of the support of the delegation
of Côte d’Ivoire in his noble and exhilarating task.
I also take this opportunity to extend my warm
congratulations to Mrs. Mary Robinson on her appointment
to the post of United Nations High Commissioner for
Human Rights. We consider her strong personality to be a
guarantee of success in the delicate and important mission
with which she has been entrusted. We assure her of our
complete support in the exercise of her new functions.
Today, regardless of what our assessment of the work
of the United Nations may be, it is necessary to recognize
that it remains a unique and irreplaceable tool for dialogue
among nations at the service of international peace and
security.
Clearly, it is unanimously held that the United Nations
is useful and that it must exist; with equal unanimity we
call for its revitalization. The question of the reform of the
United Nations is thus at the heart of this session, which
strikingly demonstrates how necessary and urgent it is. The
Secretary-General rightly proclaimed this session the
session of reform.
Adapting the United Nations to make it better able to
enter the next millennium seems to be the great challenge
of the reform to which we all aspire.
But before expressing my delegation’s observations on
the Secretary-General’s proposals for reform, I should like
to share some of our major concerns, which I believe must
be taken into account if the continent to which my country
belongs is to experience real development commensurate
with its immense potential. I wish to speak about conflict
management in Africa and international cooperation for
the economic and social development of Africa.
One cannot fail to note that over 60 per cent of the
agenda of the Security Council is devoted to situations in
Africa, and that of the 48 least developed countries, 35
are in Africa.
In respect of conflicts in Africa, our continent has
taken charge of its own destiny. To this end, it established
legal instruments at the Organization of African Unity
(OAU) summit in Cairo in 1993, in the form of the
Mechanism for Conflict Prevention, Management and
Resolution. If this venture is going to work Africa needs
above all the support of the international community in
the framework of a partnership with the United Nations,
in accordance with Chapter VIII of the Charter.
Thus in Liberia, at the end of a seven-year fratricidal
war which devastated that fraternal country and caused
enormous damage to neighbouring countries such as
Guinea and Côte d’Ivoire that had to deal with massive
flows of refugees and displaced persons, the Economic
Community of West African States (ECOWAS) was able
to broker a peace process which led to the election of
Mr. Charles G. Taylor as President of the Republic on 19
July 1997 in elections that the OAU and the United
Nations recognized as just and democratic.
In the context of the meeting to support the
reconstruction of Liberia which will take place tomorrow,
I would like to make an urgent appeal to donor countries
and international and non-governmental organizations to
be generous, because a reconstructed and prosperous
Liberia can only benefit our entire subregion.
While we are delighted at the positive development
of the situation in Liberia, a military coup d’état on 25
May 1997 put an end to the constitutional order in Sierra
Leone by overthrowing a democratically elected President,
Mr. Ahmad Tejan Kabbah. Côte d’Ivoire immediately
condemned the coup d’état, which belongs to a bygone
era.
The thirty-third meeting of heads of State and
Government of the OAU, held in Harare from 2 to 4 June
1997, by its decision 356 also condemned the coup d’état,
as did the Secretary-General of the United Nations and
the Presidents of the Security Council on 27 May, 11 July
and 6 August 1997, who all demanded the immediate and
unconditional restoration of constitutional order.
22


Unfortunately, the negotiations initiated by the group
of five States mandated by ECOWAS with the
representatives of the junta in power in Freetown have so
far not succeeded in achieving the objectives of the
international community. Therefore, the heads of State,
during the last ECOWAS summit, in Abuja on 28 and 29
August 1997, were obliged to take a certain number of
measures which we hope will be endorsed by the Security
Council to allow the Committee of Five to resume, with the
complete support of the international community, new
negotiations for a return to constitutional order in Sierra
Leone, a country whose instability remains a serious threat
to the fledgling Liberian democracy and the entire
subregion.
In the view of the OAU, ECOWAS and the Security
Council, the Abidjan peace agreement of 30 November
1996, signed by President Kabbah and the leader of the
Revolutionary United Front (RUF), Mr. Foday Sankoh,
remains the best framework for finding a definitive solution
to the crisis in Sierra Leone. Once constitutional order is
restored, Côte d’Ivoire is prepared to organize, together
with the other guarantors of this agreement and the parties
concerned, a conference aimed at reactivating the many
organs of that agreement in order to find a lasting solution
to this crisis.
In Central Africa, we remain profoundly concerned by
the fratricidal battles now taking place in the Congo. In this
respect, we wish to express our sincere appreciation to
Mr. Omar Bongo, President of the Gabonese Republic, for
his patient and courageous mediation in the inter-Congolese
conflict. While urging him to continue his noble efforts, we
regret the deterioration of the situation and above all the
fact that no cease-fire has been accepted by the warring
parties, which has prevented the establishment of an
African interposition force.
In the Central African Republic, we welcome the role
of the Inter-African Mission to Monitor the Implementation
of the Bangui Agreements (MISAB), which has helped
stabilize the situation.
In respect of the crisis in the Comoros, we urgently
appeal to all parties to give priority to dialogue and to
respond favourably to the OAU initiative with a view to
holding a conference in Addis Ababa to find a solution. We
invite the international community to support the efforts of
the OAU and to give the Comoros all the economic and
financial assistance it needs to confront the difficulties it is
facing, which are the root cause of the crisis.
With regard to Angola, we take note of the recent
Security Council resolution 1130 (1997), which was
adopted unanimously. While we welcome the recent
measures taken by UNITA in response to the Council’s
appeal, we hope that it will persevere in that direction in
order to meet all its obligations pursuant to the Lusaka
Protocol.
Finally, in respect of the question of Western Sahara,
we applaud the progress made during the series of
meetings under the auspices of the Special Envoy of the
Secretary-General of the United Nations for Western
Sahara, Mr. James Baker III, with a view to holding a
referendum on self-determination.
Given the renewed upsurge of instability and conflict
in many parts of Africa, we fervently appeal to the United
Nations to organize a regional conference in collaboration
with the OAU and ECOWAS to deal with the illicit
circulation of small arms in the West African subregion,
in accordance with General Assembly resolution 51/45.
In the same context, we are delighted with the
results of the Oslo conference on anti-personnel
landmines, and in view of the human disasters that this
type of weapon continues to cause in Africa and the
world over, we urge all States to adhere to the results and
respect the terms.
My delegation believes that the present state of our
continent requires a concerted policy of international
security and implementation of preventive strategies, and
Côte d’Ivoire intends to be actively involved. This is why,
in defining recently new missions for Côte d’Ivoire’s
armed forces, President Henri Konan Bédié specified that
they can henceforth participate in peacekeeping operations
and that they stand ready to carry out possible protection
and security missions which might be conferred upon
them by the international community.
More specifically, it seems to us increasingly
necessary to have a standing African interposition force.
In western Africa, for example, ECOWAS, drawing from
the experience of the ECOWAS Monitoring Group
(ECOMOG) in the settlement of the Liberian conflict,
could envisage the reorganization of this force in order to
make it a genuine subregional force. In this context,
consultations for the establishment of a peacekeeping
force are under way in the framework of the Agreement
on Non-Aggression and Assistance in Matters of Defense
(ANAD) which includes Côte d’Ivoire, Senegal, Burkina
Faso, Benin, Niger, Mali, Mauritania and Togo.
23


The elements of the ANAD peacekeeping force would
be coordinated in predetermined tactical or logistical
modules in a state of operational readiness on their
respective territories and could be sent into action at short
notice. These stand-by elements could be regrouped at the
request of ECOWAS, the OAU or the United Nations.
However effective our rapid-reaction capacity may be,
we will have to seek, above all, to strengthen the effective
rule of democracy and the rule of law in each of our
countries in order to avoid crises turning into armed
conflict.
Above all, every country must seek to achieve political
stability and to promote social progress by establishing
reliable democratic institutions based on freedom and
justice and which guarantee the protection of the citizen and
individual rights. We must develop the elements of good
governance and promote the emergence of responsible
society.
For its part, Côte d’Ivoire under the leadership of
President Henri Konan Bédié, is endeavouring day by day
to strengthen democracy and the rule of law by resolute
action towards a peaceful democracy.
Recent measures in this connection have been
announced, including the forthcoming opening of the
Government to the opposition, the granting of status to the
leaders of the opposition parties represented in Parliament;
the creation of a Senate whose President will be acting
Head of State in the event of a power vacuum; and the
creation of a National Commission for monitoring and
arbitration of elections. It will be presided over by a judge
and made up of personalities and representatives of the
leading political parties, along with international observers
from the Organization of African Unity (OAU), the United
Nations, the Economic Community of West African States
(ECOWAS), the European Union and the Canadian
Electoral Committee. All of those elements are contributing
to speeding the progress of democracy in Côte d’Ivoire.
Lastly, our people remain profoundly committed to the
culture of peace, and it is to that commitment that Côte
d’Ivoire owes its unquestioned political stability, based on
the constancy of social dialogue and on the desire for
shared progress that strengthens social unity. That is why
my delegation, along with a number of co-sponsors, intends
to submit to this session of the General Assembly, as it did
at the summer session of the Economic and Social Council
held last July at Geneva, a draft resolution proclaiming the
year 2000 as the international year for the culture of peace.
My second subject of concern relates to the effects
of globalization on African economies with respect to
access to foreign markets, the volume of official
development assistance and favourable treatment for
foreign debt.
With regard to access to foreign markets,
globalization, carried out in the name of liberalization and
competitiveness, has led to the erosion and even the
eradication of preferences that allow the goods of our
countries to gain access to the markets of developed
countries. We must be given time to adapt, or be
compensated in some other way, if our countries are to
participate in international trade to their full potential. We
commend the recent United States initiative, “Growth and
opportunity in Africa”, which is aimed, inter alia, at
promoting the access of African goods to the American
market.
With regard to the effect of globalization on the
volume of official development assistance, we note that
for all the enthusiasm for the development of the private
sector — development which we welcome, recognizing
that private investment is the driving force of economic
growth — a trend towards a decline in official
development assistance, despite its importance in the fight
against poverty in our countries. That trend concerns us,
because official development assistance is essential in
supporting our domestic efforts, above all in sectors
related to the development of human resources. We
therefore urge the donor countries to redouble their efforts
to achieve the target of 0.7 per cent of their gross
domestic product.
Lastly, with regard to the question of foreign debt,
there is now broad agreement that without favourable
treatment for the stock of African debt, particularly in the
most heavily indebted countries, no economic recovery
programme can produce the desired long-term positive
effects. We must therefore insist that serious consideration
be given to measures in this regard. We welcome the
measures recently taken in favour of Uganda, Bolivia and
Burkina Faso within the framework of the debt-alleviation
Initiative of the International Monetary Fund, the World
Bank and the Paris Club. I am delighted to learn that my
own country, Côte d’Ivoire, along with Mozambique and
Guyana, will be the next to benefit from that Initiative. I
would also note that my country is involved in a
satisfactory dialogue with the London Club with a view
to a significant restructuring of our commercial debt.
24


Turning to the question of United Nations reform,
which lies at the heart of this session, we must distinguish
between two aspects that dovetail to form a single coherent
and logical unit. We have on the one hand the reforms
being set in motion by Member States and on the other the
programme of reforms proposed by the Secretary-General
in his report (A/51/950) of 14 July 1997.
With regard to the reforms being driven by Member
States, I would refer to the activities of various open-ended
Working Groups of the General Assembly. Having
personally been privileged to conduct the consultations that
led to the establishment of three of those Groups during my
own term of office as President of the forty-ninth session,
I am pleased to note the relatively positive results of two of
them: the Ad Hoc Open-ended Working Group on An
Agenda for Development and the Open-ended High-Level
Working Group on the Strengthening of the United Nations
System. The States participating in those Groups have
shown a magnificent spirit of solidarity.
The Agenda for Development, adopted last June by
the General Assembly, is an important stage in the dialogue
between nations on international cooperation for
development. It establishes the consensus framework within
which developed and developing countries can work to
establish on a more solid basis a renewed and strengthened
partnership for development based on mutual advantage.
The Open-ended High-Level Working Group on the
Strengthening of the United Nations System, which has had
to deal mainly with the revitalization of the General
Assembly and the Secretariat, has produced
recommendations that are part of the dynamics of the
reforms proposed by the Secretary-General, inter alia, to
rationalize the work of the General Assembly and its
subsidiary bodies. My delegation is pleased with those
positive results.
With regard to the High-Level Open-ended Working
Group on the Financial Situation of the United Nations and
the Open-ended Working Group on the reform of the
Security Council, we cannot help but feel frustrated that
they are apparently bogged down and have not made the
expected progress.
We are all aware of the crucial importance of the
financial situation of the United Nations. The success of the
entire reform process depends on a solution to that
question. We should like to reaffirm here the need for all
Member States to fulfil their obligations under Article 19 of
the Charter, namely, to honour their financial obligations
towards the United Nations fully, on time and without
conditions. Similarly, we express our complete support for
the principle of capacity to pay as a basis for the scale of
assessments. We believe it is necessary to deal with those
questions courageously and responsibly in order to
provide our Organization with a viable, sound and solid
financial base.
Turning to the important question of Security
Council reform, our position is that of the African Group
as defined at the recent Summit Meeting of the
Organization of African Unity (OAU) at Harare, which
stressed that the new configuration of the Security
Council must reflect the realities of today’s world through
a geographically equitable representation of all the regions
of the world. In that connection, my delegation, while in
favour of the admission of Germany and Japan as
permanent members of the Security Council, is of the
opinion that Africa, Latin America and the Caribbean, as
well as Asia, should also be represented as permanent
members of the Security Council.
The new permanent members should have the same
prerogatives as the present permanent members, in
particular as regards the right of the veto, which, if not
done away with entirely, should be restricted to the
conditions set forth in Chapter VII of the Charter.
Turning to the reforms proposed by the Secretary-
General, I want to express my delegation’s sincere
congratulations on the work accomplished. These reforms
are the broadest and most profound that we have ever
seen. My delegation therefore supports them
enthusiastically.
It is our expectation that this reform process will
lead to the promotion of the economic and social
development of less developed Member States, the
strengthening of multilateralism and an increase in the
United Nations effectiveness and credibility.T o
accomplish that, we must see to it that the reform
exercise is not confined to an obsessive desire purely and
simply to reduce costs.
The measures aimed at increasing the Secretary-
General’s guidance and management capacity seem to us
amply justified. In fact, the presence of a Deputy
Secretary-General, a Senior Management Group and a
Strategic Planning Unit will provide the Secretary-General
with an internal support mechanism that will considerably
strengthen his authority and his overall control system-
wide.
25


The new configuration of the Secretariat organizational
chart is attractive in its concision and coherence, but above
all in its objective of effectiveness. Nonetheless, the
comprehensive measures aimed at regrouping 12 entities
and administrative units into five services should not result
in either a decline in the programme level of operational
activities for development or in a decrease in the quality of
technical cooperation services due to a reduction of staff.
In the same context, the establishment of a
Development Group composed mainly of the United
Nations Development Programme (UNDP), the United
Nations Children’s Fund (UNICEF) and the United Nations
Population Fund (UNFPA) should not affect the dynamic
nature of their activities in the field.
Lastly, the proposals of the Secretary-General to
refocus the work of the General Assembly on high-priority
questions and to reduce the duration of its sessions reflect
a concern for rationalization that we fully support.
We agree with the Secretary-General’s statement that
reform is a continuous process and not a one-time event. In
fact, this reform is the result of an entire series of
reflections that began in the 1970s within and outside the
United Nations system to adapt it to the changes that have
taken place since 1945. I have in mind the report of the
Ford Foundation, the Bertrand report, the work of the
Carlsson group and the work of many universities in the
United States and in Europe, whose research clarified many
aspects of our debates, especially during the work of the
working groups on the different aspects of reform.
Nonetheless, any reform is above all part of a certain
logic aimed at achieving an objective. But its success in the
final analysis will depend on the quality of the individuals
who are going to implement it, and above all on the
political will of the States that will be called upon to work
together to respect the spirit of compromise that made it
possible to arrive at the package.
For its part, Côte d’Ivoire is prepared to participate
actively with other delegations when the time comes in the
constructive consideration of the Secretary-General’s
proposals for reform. Their consequences involve all of us.






